Citation Nr: 1136407	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus.  

2.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis.

3.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1997 to November 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009 the Veteran was afforded a hearing in front of a decision review officer (DRO); a transcript of the hearing is associated with the claims file.  In July 2009, separate 10 percent ratings were granted for right and left foot plantar fasciitis, effective from January 30, 2007.  All of these ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral pes planus is shown to have been manifested by mild symptoms, albeit with some pain on manipulation and use.

2.  Throughout the appeal period, the Veteran's right foot plantar fasciitis has been shown to have been manifested by symptoms and functional impairment of a moderate injury; a moderately severe foot injury is not shown.

3.  Throughout the appeal period, the Veteran's left foot plantar fasciitis has been shown to have been manifested by symptoms and functional impairment of a moderate injury; a moderately severe foot injury is not shown.







CONCLUSIONS OF LAW

1.  A 10 percent initial rating for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5276 (2011).  

2.  The criteria for an initial rating in excess of 10 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5284 (2011).  

3.  The criteria for an initial rating in excess of 10 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5284 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, as the rating decision on appeal granted service connection and assigned a disability rating and an effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a July 2009 supplemental SOC readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and/or supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

A January 2010 RO memorandum notes that the Veteran's VA treatment records were reviewed and showed treatment for bilateral plantar fasciitis but not for bilateral pes planus.  The Board finds no indication that the Veteran received treatment between October 2009 (his last VA visit of record) and the date of the memorandum.  Accordingly, the evidence of record does not demonstrate that there are any outstanding and identified VA treatment records, and further development in that regard is unnecessary.  

In this case, the Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in May 2009.  The examination is fully adequate as the examiner expressed familiarity with the history of the Veteran's disabilities, and conducted a thorough examination of the Veteran, noting all findings necessary for proper determinations in the matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

B. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Board finds that consideration under 38 C.F.R. § 4.59 is also warranted.  This section indicates that, with any form of arthritis, painful motion is an important factor of disability.  The facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, in cases of mild flatfoot with symptoms relieved by built-up shoe or arch support, a zero percent evaluation is assigned.  For moderate cases, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, a 10 percent evaluation is warranted.  In cases of severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent evaluation is assigned.  A maximum 50 percent evaluation is warranted for pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances. 

Under Diagnostic Code 5284, ratings are assigned for moderate (10 percent), moderately severe (20 percent), and severe (30 percent) foot injuries.

A June 2007 VA initial podiatry consultation notes that the Veteran had bilateral foot pain limited to the plantar regions of the left heel.  The Veteran reported that he had pain in the medial plantar regions of both heels.  He denied trauma, redness, or swelling.  He noted that his feet were particularly painful when he first got up in the morning.  Various forms of therapy were not successful, and he could only wear tennis shoes for comfort (with orthotics).  Examination revealed medial and longitudinal plantar arch present on weight bearing, full range of motion of the subtalar and midtarsal joints, +5 muscle strength, and exquisite tenderness noted on plantar palpation of the os calcis bilaterally and of the medial slip of the plantar fascia.  The impression was chronic bilateral plantar fasciitis.  

A July 2007 VA outpatient treatment record notes that the Veteran complained of pain in both feet.  The impression was chronic bilateral plantar fasciitis.  It was noted that the Veteran's foot condition was refractory to the usual therapies.  

On January 2008 VA examination the Veteran reported ongoing pain in his feet, involving his heels, arch, and occasionally with radiation into the heel cords.   His current pain was greater in the left foot than right involving the heel and radiating into the arch.  Prolonged standing and walking caused increased pain.  He noted continued pes planus with discomfort and pain in the arches.  There was no abnormal shoe wear.  He had no major restriction of activities of daily living.  He had some accommodation at work due to prolonged standing.  Examination revealed pain in the left foot when getting up and heel pain bilaterally with both toe and heel walking.  There was no redness, heat, or instability.  The heel cords were midline bilaterally, and there was no pain on forefoot manipulation.  Examination of the heels and arches showed tenderness in the right and left heels with mild arch tenderness bilaterally.  The diagnoses were bilateral plantar fasciitis with accompanying tendinosis of the bilateral feet and mild pes planus deformity.  

An August 2008 VA outpatient treatment record notes that the Veteran had a past medical history of plantar fasciitis.  He had pain that became so severe in the morning that he could not walk down the stairs, but improved throughout the day.  He tried orthotics, tennis ball exercises with no improvement or relief, and injections with moderate transient relief.  

At the May 2009 RO hearing, the Veteran testified that he was an operating room technologist, which required him to be on his feet for a fair amount of time.  He noted that he took Motrin 800mg.  He reported that he had difficulty with activities such as basketball, running, and interacting with his kids.   

A May 2009 VA outpatient treatment record reflects that the Veteran was plagued by plantar fasciitis and had tried soft point heel cushions, custom orthotics, nocturnal bracing, and physical therapy, none of which had helped.  Examination revealed bilateral flat feet and bilateral point heel and midfoot peroneal and posterior tibial tendon tenderness.  There was no tenderness with dorsiflexion, plantar flexion, or ankle range of motion (which were all noted to be normal range).  Flexion of the metatarsal heads was achieved without pain.  The assessments were pes planus, peroneal tendinitis, posterior tibialis tendinitis, and plantar fasciitis.  

On May 2009 VA examination, the Veteran reported working as an ophthalmology technician and that he had pain when he first awakened in the morning, which was mild and present in the bilateral heels.  He denied weakness, stiffness, swelling, heat, or redness, but endorsed fatigability and lack of endurance.  He reported pain when standing after being off his feet for a period of time and on prolonged standing and walking.  After an hour of walking he has to sit down due to bilateral heel pain and he has pain with running a quarter of a mile.  He reported that numerous treatment modalities had been unhelpful or provided only temporary relief.  He had more difficulty walking or running during flare-ups.  He denied any hospitalizations or surgery.  He noted that his work required constant standing and walking and caused a lot of bilateral heel pain; however, he did not miss any work.  He could stand for 15 to 20 minutes and walk for an hour, due to bilateral heel pain.  Examination revealed no sign of abnormal shoe wear, bilateral mid-heel tenderness to palpation, and minimal callus at the bilateral posterior heels.  There was some right heel soft tissue subcutaneous thickening.  There was no Achilles tenderness.  Pes planus was present bilaterally in weight bearing but not in non weight bearing, with a collapse of the mid forefoot on weight bearing.  The diagnoses were bilateral plantar fasciitis and bilateral pes planus.        

Reviewing the evidence as to bilateral pes planus, the Board notes that the predominant symptomatology discussed regarding the Veteran's functional impairment and associated pain of his feet is found in his heels and related to plantar fasciitis (herein rated separately).  Nonetheless, the Veteran has described and clinical findings show pain on use of the feet and some tenderness on manipulation attributable to pes planus pathology (although there was no pain on ranges of motion).  While none of the medical evidence of record shows weight-bearing line over or medial to the great toe or inward bowing of the tendo Achilles, as would warrant a 10 percent evaluation under Diagnostic Code 5276, the Board finds that there is a basis for a 10 percent evaluation under Diagnostic Code 5259 in view of the evidence of actually painful bilateral pes planus.  See Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  

As to bilateral plantar fasciitis, the Board is aware that the Veteran has experienced pain in the heels upon waking and pain during the day from prolonged standing and walking (of which his job requires a substantial amount).  38 C.F.R. §§ 4.40, 4.45.  That having been said, abnormal shoe wear, swelling, redness, heat, instability, or impairment of strength or ranges of motion were not shown.  He had no major restriction of activities of daily living.  Given that the Veteran's pain has been his major impairment, the Board finds that the disability picture bilaterally has approximated no more than a moderate foot injury.  Symptoms and functional impairment of the right and left foot plantar fasciitis approximating a "moderately severe" foot injury were not shown.  Accordingly, the initial 10 percent evaluations for these disabilities remain appropriate.

With both disabilities, the Board finds that there is no basis for "staged" ratings pursuant to Fenderson.  Rather, the symptomatology and functional impairment shown throughout the pendency of the appeal has been essentially consistent and fully contemplated by the assigned disability ratings.  

The Veteran has submitted no evidence showing that the disability has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations (he has been able to adapt, get accommodations, and missed no time from work), and there is also no indication that the disabilities have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  As the Veteran is employed as an operating room technologist and has not alleged unemployability due to the service-connected disabilities on appeal, the matter of entitlement to a TDIU has not been raised by the record.  







ORDER

An initial 10 percent rating for bilateral pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for right foot plantar fasciitis.

An initial rating in excess of 10 percent for left foot plantar fasciitis.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


